Citation Nr: 0713300	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  06-00 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left knee 
replacement.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that granted service connection for 
bilateral hearing loss, evaluated as noncompensable effective 
September 24, 2004, and denied entitlement to service 
connection for left knee replacement.  The veteran perfected 
a timely appeal of these determinations to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his December 2005 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the veteran requested that he be afforded a 
hearing conducted before a Veteran's Law Judge at the local 
VA office.  The veteran was scheduled for a December 5, 2006 
hearing.  On December 1, 2006, the veteran's representative 
cancelled his hearing due to surgery that was scheduled for 
the same day as the hearing.  On March 5, 2007, the veteran 
requested that his hearing before the Board be rescheduled.

Under the applicable regulation found at 38 C.F.R. 
§ 20.702(c), if VA does not receive a request for a change in 
the scheduled hearing at some point before the two week 
period immediately preceding the scheduled hearing date, that 
scheduled hearing date becomes fixed.  After a hearing date 
has been fixed, a change in that hearing date will only be 
granted for good cause.  Whether good cause for establishing 
a new hearing date has been shown will be determined by the 
presiding member of the Board of Veterans' Appeals assigned 
to conduct the hearing.  

In this case, the veteran's request to reschedule his hearing 
was received at the RO three months after his scheduled 
hearing date.  Finding good cause for the request, however, 
the Board, in a May 2007 order signed by the Veterans Law 
Judge assigned to conduct the December 2006 hearing, granted 
the veteran's motion to reschedule.  Accordingly, this case 
must be remanded.
 
In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:
 
The appellant should be scheduled for a 
hearing before a Veterans Law Judge of 
the Board of Veterans' Appeals at the 
local regional office, following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.704 
(2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




